 



EXHIBIT 10.42

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
      YEAR-END RSU AWARD
     This Award Agreement sets forth the terms and conditions of the      
Year-End award (this “Award”) of RSUs (“Year-End RSUs”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
     2. Award. The number of Year-End RSUs subject to this Award is set forth in
the Award Statement delivered to you. An RSU is an unfunded and unsecured
promise to deliver (or cause to be delivered) to you, subject to the terms and
conditions of this Award Agreement, a share of Common Stock (a “Share”) on the
Delivery Date or as otherwise provided herein. Until such delivery, you have
only the rights of a general unsecured creditor, and no rights as a shareholder
of GS Inc. This Award is conditioned on your executing the related signature
card and returning it to the address designated on the signature card and/or by
the method designated on the signature card by the date specified, and is
subject to all terms, conditions and provisions of the Plan and this Award
Agreement, including, without limitation, the arbitration and choice of forum
provisions set forth in Paragraph 12. By executing the related signature card
(which, among other things, opens the custody account referred to in paragraph
3(b) if you have not done so already), you will have confirmed your acceptance
of all of the terms and conditions of this Award Agreement.
     3. Vesting and Delivery.
          (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs
2, 4, 6, 7, 9, 10 and 15, on each Vesting Date you shall become Vested in the
number or percentage of Year-End RSUs specified next to such Vesting Date on the
Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding Year-End RSUs that are or become Vested, all
other terms and conditions of this Award Agreement shall continue to apply to
such Vested Year-End RSUs, and failure to meet such terms and conditions may
result in the termination of this Award (as a result of which no Shares
underlying such Vested Year-End RSUs would be delivered).
          (b) Delivery.
               (i) The Delivery Date with respect to this Award shall be the
date specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after that date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
               (ii) Except as provided in this Paragraph 3 and in Paragraphs 2,
4, 5, 6, 7, 9, 10 and 15, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
the date specified as the Delivery Date (or any other date delivery of Shares is
called for hereunder), Shares underlying the number or percentage of your then
Outstanding Year-End RSUs with respect to which the Delivery Date (or other
date) has occurred (which number of Shares may be rounded to

 



--------------------------------------------------------------------------------



 



avoid fractional Shares) shall be delivered by book entry credit to your Custody
Account or to a brokerage account as approved or required by the Firm.
Notwithstanding the foregoing, if you are or become considered by GS Inc. to be
one of its “covered employees” within the meaning of Section 162(m) of the Code,
then you shall be subject to Section 3.21.3 of the Plan, as a result of which
delivery of your Shares may be delayed.
               (iii) In accordance with Section 1.3.2(i) of the Plan, in the
discretion of the Committee, in lieu of all or any portion of the Shares
otherwise deliverable in respect of all or any portion of your Year-End RSUs,
the Firm may deliver cash, other securities, other Awards or other property, and
all references in this Award Agreement to deliveries of Shares shall include
such deliveries of cash, other securities, other Awards or other property.
          (c) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Delivery Date, the Shares underlying your
then Outstanding Year-End RSUs shall be delivered to the representative of your
estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.
The Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Outstanding Year-End RSUs under your
will to an organization described in Sections 501(c)(3) and 2055(a) of the Code
(or such other similar charitable organization as may be approved by the
Committee).
     4. Termination of Year-End RSUs and Non-Delivery of Shares.
          (a) Unless the Committee determines otherwise, and except as provided
in Paragraphs 3(c), 6, 7, and 9(g), if your Employment terminates for any reason
or you otherwise are no longer actively employed with the Firm, your rights in
respect of your Year-End RSUs that were Outstanding but that had not yet become
Vested immediately prior to your termination of Employment immediately shall
terminate, such Year-End RSUs shall cease to be Outstanding and no Shares shall
be delivered in respect thereof.
          (b) Unless the Committee determines otherwise, and except as provided
in Paragraphs 6 and 7, your rights in respect of all of your Outstanding
Year-End RSUs (whether or not Vested) immediately shall terminate, such Year-End
RSUs shall cease to be Outstanding and no Shares shall be delivered in respect
thereof if:
               (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
               (ii) any event that constitutes Cause has occurred;
               (iii) (A) you, in any manner, directly or indirectly, (1) Solicit
any Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
               (iv) you fail to certify to GS Inc., in accordance with
procedures established by the Committee, that you have complied, or the
Committee determines that you in fact have failed to comply,

-2-



--------------------------------------------------------------------------------



 



with all the terms and conditions of the Plan and this Award Agreement. By
accepting the delivery of Shares under this Award Agreement, you shall be deemed
to have represented and certified at such time that you have complied with all
the terms and conditions of the Plan and this Award Agreement;
               (v) the Committee determines that you failed to meet, in any
respect, any obligation you may have under any agreement between you and the
Firm, or any agreement entered into in connection with your Employment with the
Firm, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
or
               (vi) as a result of any action brought by you, it is determined
that any of the terms or conditions for delivery of Shares in respect of this
Award Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.
     6. Extended Absence, Retirement and Downsizing.
          (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 6(b), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement, the condition set forth in Paragraph 4(a) shall be waived
with respect to any Year-End RSUs that were Outstanding but that had not yet
become Vested immediately prior to such termination of Employment (as a result
of which such Year-End RSUs shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply.
          (b) Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding Year-End RSUs that become Vested in accordance with
Paragraph 6(a) immediately shall terminate, such Outstanding Year-End RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof if,
prior to the original Vesting Date with respect to such Year-End RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise. Notwithstanding the foregoing, unless otherwise determined by the
Committee in its discretion, this Paragraph 6(b) will not apply if your
termination of Employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”
          (c) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(a) shall be
waived with respect to your Year-End RSUs that were Outstanding but that had not
yet become Vested immediately prior to such termination of Employment (as a
result of which such Year-End RSUs shall become Vested), but all other
conditions of this

-3-



--------------------------------------------------------------------------------



 



Award Agreement shall continue to apply. Whether or not your Employment is
terminated solely by reason of a “downsizing” shall be determined by the Firm in
its sole discretion. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will be solely by reason of a “downsizing.”
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding Year-End RSUs, whether or not Vested, shall be delivered.
     8. Dividend Equivalent Rights. Each Year-End RSU shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding Year-End
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding Year-End RSU. Payment in
respect of a Dividend Equivalent Right shall be made only with respect to
Year-End RSUs that are Outstanding on the relevant record date. Each Dividend
Equivalent Right shall be subject to the provisions of Section 2.8.2 of the
Plan.
     9. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s       fiscal year), the Firm may, in its sole discretion, require you
to provide for a reserve in an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts by requiring you to
choose between remitting such amount (i) in cash (or through payroll deduction
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of Shares delivered to you pursuant to this Award (or any other Outstanding
Awards under the Plan). In no event, however, shall any choice you may have
under the preceding two sentences determine, or give you any discretion to
affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Year-End RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
          (c) Your rights in respect of your Year-End RSUs are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,

-4-



--------------------------------------------------------------------------------



 



without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Year-End RSUs in accordance with such rules
and procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with your Year-End RSU
Award, including without limitation, such brokerage costs or other fees or
expenses in connection with the sale of Shares delivered to you hereunder.
          (f) GS Inc. may affix to Certificates representing Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which you may
be subject under a separate agreement with GS Inc.). GS Inc. may advise the
transfer agent to place a stop order against any legended Shares.
          (g) Without limiting the application of Paragraph 4(b), if:
               (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Year-End RSUs would result in an actual or perceived conflict of interest
(“Conflicted Employment”); or
               (ii) following your termination of Employment other than
described in Paragraph 9(g)(i), you notify the Firm that you have accepted or
intend to accept Conflicted Employment at a time when you continue to hold
Outstanding Year-End RSUs;
then, in the case of Paragraph 9(g)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End RSUs you then hold
that had not yet become Vested (as a result of which such Year-End RSUs shall
become Vested) and, in the case of Paragraphs 9(g)(i) and 9(g)(ii) above, at the
sole discretion of the Firm you shall receive either a lump sum cash payment in
respect of, or delivery of Shares underlying, your then Outstanding Vested
Year-End RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of Year-End
RSUs as a result of this Paragraph 9(g) shall be made only at such time and if
and to the extent as would not result in the imposition of any additional tax to
you under Section 409A of the Code (which governs the taxation of certain
deferred compensation).
     10. Right of Offset. The obligation to deliver Shares under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.

-5-



--------------------------------------------------------------------------------



 



     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End RSUs may
transfer some or all of their Year-End RSUs through a gift for no consideration
to any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result of your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

-6-